Exhibit 10.7


EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (the “Agreement”) is made as of August 16, 2014 (the
“Effective Date”), by and between PTC Therapeutics, Inc., a Delaware corporation
(the “Company”) and Christine Utter (“Executive”). In consideration of the
mutual covenants contained in this Agreement, the Company and Executive agree as
follows:
1.Employment. The Company agrees to continue to employ Executive and Executive
agrees to continue to be employed by the Company on the terms and conditions set
forth in this Agreement.
(a)    Capacity. Executive shall serve the Company as Vice President, Finance
reporting to Shane Kovacs, CFO, or such other senior executive as the Company
shall specify. Executive shall have the responsibilities, duties and authority
commensurate with the position of Vice President, Finance. In addition to
Executive’s primary duties, Executive shall perform such other services for the
Company that are consistent with his/her position as Vice President, Finance as
may be reasonably assigned to Executive from time to time by the individual to
whom s/he reports or the Board of Directors of the Company (the “Board”) or
their respective designees. The principal location at which Executive shall
perform such services shall be the Company’s corporate headquarters currently
located at 100 Corporate Court, Middlesex Business Center, South Plainfield, NJ
07080, subject to relocation and Section 2(c)(i) of this Agreement.
(b)    Devotion of Duties; Representations. During the Term (as defined below)
of Executive’s employment with the Company, Executive shall devote his/her best
efforts and full business time and energies to the business and affairs of the
Company, and shall endeavor to perform the duties and services contemplated
hereunder to the reasonable satisfaction of the individual to whom s/he reports
and the Board. During the Term of Executive’s employment with the Company,
Executive shall not, without the prior written approval of the Company (by
action of the Board), undertake any other employment from any person or entity
or serve as a director of any other company; provided, however, that (i) the
Company will entertain requests as to such other employment or directorships in
good faith and (ii) Executive will be eligible to participate in any policy
relating to outside activities that is applicable to the senior executives of
the Company and approved by the Board after the date hereof.
2.    Term of Employment.
(a)    Executive’s employment hereunder shall continue on the Effective Date.
Executive’s employment hereunder shall be terminated upon the first to occur of
the following:
(i)Immediately upon Executive’s death;
(ii)    By the Company:
(A)    By written notice to Executive effective the date of such notice,
following the Disability of Executive. “Disability” means that Executive (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than


1



--------------------------------------------------------------------------------

- 2 -




12 months, or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to last for a continuous period of not
less than 12 months, receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering employees of
the Company. Such incapacity shall be determined by a physician chosen by the
Company and reasonably satisfactory to Executive (or Executive’s legal
representative) upon examination requested by the Company (to which Executive
hereby agrees to submit). Notwithstanding the foregoing, such Disability must
result in Executive becoming “Disabled” within the meaning of Section
409A(a)(2)(C) of the Internal Revenue Code of 1986, as amended (the “Code”) and
the guidance issued thereunder. (In this Agreement we refer to Section 409A of
the Code and any guidance issued thereunder as “Section 409A”).
(B)    By written notice to Executive, effective the date of such notice, for
Cause (as defined below); or
(C)    By written notice to Executive, effective ninety (90) days after the date
of such notice and subject to Section 4 hereof, without Cause; or
(iii)    By Executive:
(A)    At any time by written notice to the Company, effective forty-five (45)
days after the date of such notice; or
(B)    By written notice to the Company for Good Reason (as defined below),
effective on the date specified in such notice.
The term of Executive’s employment by the Company under this Agreement is
referred to herein as the “Term.”
(b)    Definition of “Cause”. For purposes of this Agreement, “Cause” shall,
pursuant to the reasonable good faith determination by a majority of the Board
(excluding Executive) as documented in writing, include: (i) the willful and
continued failure by Executive to substantially perform Executive’s material
duties or responsibilities under this Agreement (other than such a failure as a
result of Disability); (ii) any action or omission by Executive involving
willful misconduct or gross negligence with regard to the Company, which has a
detrimental effect on the Company; (iii) Executive’s conviction of a felony,
either in connection with the performance of Executive’s obligations to the
Company or which otherwise shall adversely affect Executive’s ability to perform
such obligations or shall materially adversely affect the business activities,
reputation, goodwill or image of the Company; (iv) the material breach of a
fiduciary duty to the Company; or (v) the material breach by Executive of any of
the provisions of this Agreement, provided that any breach of Executive’s
obligations with respect to Sections 5 or 6 of this Agreement, subject to the
cure provision in the next sentence, shall be deemed “material.” In respect of
the events described in clauses (i) and (v) above, the Company shall give
Executive notice of the failure of performance or breach, reasonable as to time,
place and manner in the circumstances, and a 30-day opportunity to cure,
provided that such failure of performance or breach is reasonably amenable to
cure as determined by the Board in its sole discretion.


 

--------------------------------------------------------------------------------

- 3 -




(c)    Definition of “Good Reason”. For purposes of this Agreement, a “Good
Reason” shall mean any of the following, unless (i) the basis for such Good
Reason is cured within a reasonable period of time (determined in the light of
the cure appropriate to the basis of such Good Reason, but in no event less than
thirty (30) nor more than ninety (90) days) after the Company receives written
notice (which must be received from Executive within ninety (90) days of the
initial existence of the condition giving rise to such Good Reason) specifying
the basis for such Good Reason or (ii) Executive has consented to the condition
that would otherwise be a basis for Good Reason:
(i)    A change in the principal location at which Executive provides services
to the Company to a location more than fifty (50) miles from such principal
location and/or to a location in New York City (either of which change, the
Company has reasonably determined as of the date hereof, would constitute a
material change in the geographic location at which Executive provides services
to the Company), provided that such a relocation shall not be deemed to occur
under circumstances where Executive’s responsibilities require him/her to work
at a location other than the corporate headquarters for a reasonable period of
time;
(ii)    A material adverse change by the Company in Executive’s duties,
authority or responsibilities as Vice President, Finance of the Company which
causes Executive’s position with the Company to become of materially less
responsibility or authority than Executive’s position immediately following the
Effective Date. For purposes of this definition of “Good Reason,” a “material
adverse change” following a Corporate Change shall not include any diminution in
authority, duties or responsibilities that is solely attributable to the change
in the Company’s ownership structure but does not otherwise change Executive’s
authority, duties or responsibilities (except in a positive manner) otherwise
with respect to the Company’s business.
(iii)    A material reduction in Executive’s base compensation (including Base
Salary) except if the reduction is in connection with a general reduction of not
more than 20% in compensation of senior executives of the Company generally that
occurs prior to the effective date of any Corporate Change;
(iv)    A material breach of this Agreement by the Company which has not been
cured within thirty (30) days after written notice thereof by Executive; or
(v)    Failure to obtain the assumption (assignment) of this Agreement by any
successor to the Company.
(d)     Definition of “Corporate Change”. For purposes of this Agreement,
“Corporate Change” shall mean any circumstance in which (i) the Company is not
the surviving entity in any merger, consolidation or other reorganization (or
survives only as a subsidiary or affiliate of an entity other than a previously
wholly-owned subsidiary of the Company); (ii) the Company sells, leases or
exchanges or agrees to sell, lease or exchange all or substantially all of its
assets to any other person or entity (other than a wholly-owned subsidiary of
the Company); (iii) any person or entity, including a “group” as contemplated by
Section 13(d)(3) of the Securities Exchange Act of 1934 (excluding, for this
purpose, the Company or any Subsidiary, or any employee benefit plan of the
Company or any Subsidiary, or any “group” in which all or


 

--------------------------------------------------------------------------------

- 4 -




substantially all of its members or its members’ affiliates are individuals or
entities who are or were beneficial owners of the Company’s outstanding shares
prior to the initial public offering, if any, of the Company’s stock), acquires
or gains ownership or control (including, without limitations, powers to vote)
of more than 50% of the outstanding shares of the Company’s voting stock (based
upon voting power); or (iv) as a result of or in connection with a contested
election of directors, the persons who were directors of the Company before such
election shall cease to constitute a majority of the Board of Directors of the
Company. Notwithstanding the foregoing, a “Corporate Change” shall not occur as
a result of an initial public offering of the Company’s common stock, or as a
result of a merger, consolidation, reorganization or restructuring after which
either (1) a majority of the Board of Directors of the controlling entity
consists of persons who were directors of the Company prior to the merger,
consolidation, reorganization or restructuring or (2) Executive forms part of an
executive management team that consists of substantially the same group of
individuals and Executive is performing in a similar role, with similar
authority and responsibility (other than changes solely attributable to the
change in ownership structure), to that which existed prior to the
reorganization or restructuring. Notwithstanding the foregoing, for any payments
or benefits hereunder that are subject to Section 409A, the Corporate Change
must constitute a “change in control event” within the meaning of Treasury
Regulation Section 1.409A-3(i)(5)(i).
3.    Compensation.
(a)    Base Salary. Executive’s minimum base salary during the Term shall be at
the rate of $220,000 per year (the “Base Salary”). Base Salary shall be payable
in substantially equal installments in accordance with the Company’s payroll
practices as in effect from time to time, less any amounts required to be
withheld under applicable law. The Base Salary will be subject to adjustment
from time to time in the sole discretion of the Board; provided that, the
Company covenants that it shall not reduce the Base Salary below $220,000 or the
Base Salary then in effect immediately prior to the reduction unless (i)
Executive consents to such reduction, or (ii) the reduction is in connection
with a general reduction of not more than 20% in compensation of senior
executives of the Company generally that occurs prior to the effective date of
any Corporate Change.
(b)    Bonus. In addition to the Base Salary, the Company may pay Executive an
annual bonus (the “Bonus”) as determined by the Board, solely in its discretion
(it being understood that Executive’s target annual bonus shall be at 30% of
Base Salary, but may be higher or lower in any year in the Board’s discretion).
The Board’s decision to issue a Bonus to Executive in any particular year shall
have no effect on the absolute discretion of the Board to grant or not to grant
a Bonus in subsequent years. Any Bonus for a particular year shall be paid or
provided to Executive in a lump sum no later than March 15th of the calendar
year following the calendar year in which the Bonus was earned.
(c)    Equity Compensation. Except as explicitly set forth below, Executive’s
rights with respect to equity (including stock options) shall be covered in
PTC’s equity and long term incentive plan(s) and separate stock option
certificates or agreements for each grant.
(i)    Accelerated Vesting.


 

--------------------------------------------------------------------------------

- 5 -




(A)    For the avoidance of doubt, in the event that Executive’s employment
hereunder is terminated by the Company without Cause or by Executive for Good
Reason, no unvested equity awards granted under the Company’s equity and
long-term incentive plan(s) following the date hereof shall be subject to any
accelerated vesting except as otherwise provided for in the applicable award
agreement or in Section 3(c)(i)(B) below.
(B)    Except as otherwise provided in the applicable award, in the event that
Executive’s employment hereunder is terminated by the Company without Cause or
by Executive for Good Reason within the period of three (3) months prior to (but
only if negotiations relating to the particular Corporate Change that occurs are
ongoing at the date of the notice of termination) or twelve (12) months after a
Corporate Change that occurs during the Term (such fifteen-month period, the
“Protected Period”), one hundred percent (100%) of all of Executive’s
outstanding unvested equity awards granted under the Company’s equity and
long-term incentive plan(s) following the date hereof shall vest immediately.
(d)    Vacation. Executive is eligible for time off programs outlined in the
Company’s Time Off Policy. Executive shall accrue over the calendar year 160
hours of paid vacation. Executive may accrue up to 200 hours of vacation. Once
Executive has reached the maximum accrual, no further vacation time will be
accrued unless and until the Executive uses vacation time. Upon termination of
employment, the value of Executive’s current balance of accrued but unused
vacation shall be paid out in cash based on his/her Base Salary that was in
effect immediately prior to his/her termination of employment.
(e)    Fringe Benefits. Executive shall be entitled to participate in any
employee benefit plans that the Company makes available to its senior executives
(including, without limitation, group life, disability, medical, dental and
other insurance, retirement, pension, profit-sharing and similar plans)
(collectively, the “Fringe Benefits”), provided that the Fringe Benefits shall
not include any stock option or similar plans relating to the grant of equity
securities of the Company. These benefits may be modified or changed from time
to time at the sole discretion of the Company. Where a particular benefit is
subject to a formal plan (for example, medical or life insurance), eligibility
to participate in and receive any particular benefit is governed solely by the
applicable plan document, and eligibility to participate in such plan(s) may be
dependent upon, among other things, a physical examination.
(f)    Reimbursement of Expenses. Executive shall be entitled to reimbursement
for all ordinary and reasonable out-of-pocket business expenses that are
reasonably incurred by him/her in furtherance of the Company’s business in
accordance with reasonable policies adopted from time to time by the Company for
senior executives.
(g)    Taxes and Withholdings. The Company shall deduct and withhold from all
compensation and benefits under this Agreement all social security and other
federal, state and local taxes and charges which currently are or which
hereafter may be required by law to be so deducted and withheld.
4.    Severance Compensation.


 

--------------------------------------------------------------------------------

- 6 -




(a)    In the event of any termination of Executive’s employment for any reason
the Company shall pay Executive (or Executive’s estate) such portions of
Executive’s Base Salary as have accrued prior to such termination and have not
yet been paid, together with (i) amounts for accrued unused vacation days (as
provided above), (ii) any amounts for expense reimbursement which have been
properly incurred or the Company has become obligated to pay prior to
termination and have not been paid as of the date of such termination and (iii)
the amount of any Bonus previously granted to Executive by the Board but not yet
paid, which amount shall not include any pro rata portion of any Bonus which
would have been earned if such termination had not occurred (the “Accrued
Obligations”). Such amounts shall be paid as soon as possible after termination.
(b)    In the event that Executive’s employment hereunder is terminated (i) by
Executive for a Good Reason or (ii) by the Company without Cause, the Company
shall pay to Executive the Accrued Obligations. In addition, the Company shall
pay to Executive the severance benefits set forth below for six (6) months
following Executive’s termination of employment (the “Severance Period”). The
receipt of any severance benefits provided in this Section shall be dependent
upon Executive’s execution (and, as applicable, non-revocation) of a standard
separation agreement and general release of claims, substantially in the form
attached hereto as Exhibit A (the “Release”). The Company will also consider in
good faith (but without any binding commitment) requests from Executive that the
Company include in the Release a release of Executive by the Company from
matters specifically disclosed to the Company by Executive in writing in advance
of execution of the Release and not involving any illegality, fraud,
concealment, criminal acts or acts outside the scope of Executive's employment.
The distribution of severance benefits in this Section 4 is subject to section
(iii) of this Section 4(b).
(i)    If Executive’s employment is terminated (A) by Executive for a Good
Reason or (B) by the Company without Cause, in either case before or after the
Protected Period, the Company shall pay Executive his/her Base Salary, less any
amounts required to be withheld under applicable law, for the Severance Period
in substantially equal installments in accordance with the Company’s payroll
practices as in effect from time to time, commencing no later than sixty (60)
days following the effective date of such termination. If Executive’s employment
is terminated (A) by Executive for a Good Reason or (B) by the Company without
Cause, in either case during the Protected Period, the Company shall pay
Executive his/her Base Salary for the Severance Period, which total amount shall
be payable in a lump sum no later than sixty (60) days following Executive’s
termination of employment. In each case, payments shall commence or be paid
provided that the Release has been executed and any applicable revocation period
has expired as of the 60th day following Executive’s termination.
(ii)    The Company shall continue to provide Executive and his/her
then-enrolled eligible dependents with group health insurance and shall continue
to pay the amount of the premium as in effect on the date of such termination
for the Severance Period commencing on the effective date of such termination,
subject to applicable law and the terms of the respective policies; provided
that the Company’s obligation to provide the benefits contemplated herein shall
terminate upon Executive’s becoming eligible for coverage under the medical
benefits program of a subsequent employer. The


 

--------------------------------------------------------------------------------

- 7 -




foregoing shall not be construed to extend any period of continuation coverage
(e.g., COBRA) required by Federal law.
(iii)    Compliance with Section 409A. Subject to the provisions in this Section
4(b)(iii), any severance payments or benefits under this Agreement shall begin
only upon the date of Executive’s “separation from service” (determined as set
forth below) which occurs on or after the date of termination of Executive’s
employment. The following rules shall apply with respect to the distribution of
the severance payments and benefits, if any, to be provided to Executive under
this Agreement:
(1)    It is intended that each installment of the severance payments and
benefits provided under this Agreement shall be treated as a separate “payment”
for purposes of Section 409A. Neither the Company nor Executive shall have the
right to accelerate or defer the delivery of any such payments or benefits
except to the extent specifically permitted or required by Section 409A.
(2)    If, as of the date of Executive’s “separation from service” from the
Company, Executive is not a “specified employee” (within the meaning of Section
409A), then each installment of the severance payments and benefits shall be
made on the dates and terms set forth in this Agreement.
(3)    If, as of the date of Executive’s “separation from service” from the
Company, Executive is a “specified employee” (within the meaning of Section
409A), then:
(A)    Each installment of the severance payments and benefits due under this
Agreement that, in accordance with the dates and terms set forth herein, will in
all circumstances, regardless of when the separation from service occurs, be
paid within the short-term deferral period (as defined under Section 409A) shall
be treated as a short-term deferral within the meaning of Treasury Regulation
Section 1.409A-1(b)(4) to the maximum extent permissible under Section 409A and
such payments and benefits shall be paid or provided on the dates and terms set
forth in this Agreement; and
(B)    Each installment of the severance payments and benefits due this
Agreement that is not described in Section 4(b)(iii)(3)(A) above and that would,
absent this subsection, be paid within the six-month period following
Executive’s “separation from service” from the Company shall not be paid until
the date that is six months and one day after such separation from service (or,
if earlier, Executive’s death), with any such installments that are required to
be delayed being accumulated during the six-month period and paid in a lump sum
on the date that is six months and one day following Executive’s separation from
service and any subsequent installments, if any, being paid in accordance with
the dates and terms set forth herein; provided, however, that the preceding
provisions of this sentence shall not apply to any installment of severance
payments and benefits if and to the maximum extent that such installment is
deemed to be paid under a separation pay plan that does not provide


 

--------------------------------------------------------------------------------

- 8 -




for a deferral of compensation by reason of the application of Treasury
Regulation 1.409A-1(b)(9)(iii) (relating to separation pay upon an involuntary
separation from service). Any installments that qualify for the exception under
Treasury Regulation Section 1.409A-1(b)(9)(iii) must be paid no later than the
last day of Executive’s second taxable year following the taxable year in which
the separation from service occurs.
(4)    The determination of whether and when Executive’s separation from service
from the Company has occurred shall be made in a manner consistent with, and
based on the presumptions set forth in, Treasury Regulation Section 1.409A-1(h).
Solely for purposes of this Section 4(b)(iii), “Company” shall include all
persons with whom the Company would be considered a single employer under
Section 414(b) and 414(c) of the Code.
(5)    All reimbursements and in-kind benefits provided under this Agreement
shall be made or provided in accordance with the requirements of Sections 409A
to the extent that such reimbursements or in-kind benefits are subject to
Section 409A, including, where applicable, the requirements that (i) any
reimbursement is for expenses incurred during Executive’s lifetime (or during a
shorter period of time specified in this Agreement), (ii) the amount of expenses
eligible for reimbursement during a calendar year may not affect the expenses
eligible for reimbursement in any other calendar year, (iii) the reimbursement
of an eligible expense will be made on or before the last day of the calendar
year following the year in which the expense is incurred and (iv) the right to
reimbursement is not subject to set off or liquidation or exchange for any other
benefit.
(6)    Notwithstanding anything herein to the contrary, the Company shall have
no liability to Executive or to any other person if the payments and benefits
provided hereunder that are intended to be exempt from or compliant with Section
409A are not so exempt or compliant.
(c)    In the event that Executive’s employment hereunder is terminated (i) by
Executive for other than a Good Reason, or (ii) by the Company for Cause, or
(iii) as a result of Executive’s death or Disability, then the Company will pay
to Executive the Accrued Obligations. The Company shall have no obligation to
pay Executive (or Executive’s estate) any other compensation following such
termination except as provided in Section 4(a).
(d)    Modified Section 280G Cutback.
(i)    Notwithstanding any other provision of this Agreement, except as set
forth in Section 4(d)(ii), in the event that the Company undergoes a “Change in
Ownership or Control” (as defined below), the Company shall not be obligated to
provide to Executive a portion of any “Contingent Compensation Payments” (as
defined below) that Executive would otherwise be entitled to receive to the
extent necessary to eliminate any “excess parachute payments” (as defined in
Section 280G(b)(1) of the Code) for Executive. For purposes of this
Section 4(d), the Contingent Compensation Payments so eliminated shall be
referred to as the “Eliminated Payments” and the aggregate amount


 

--------------------------------------------------------------------------------

- 9 -




(determined in accordance with Treasury Regulation Section 1.280G-1, Q/A-30 or
any successor provision) of the Contingent Compensation Payments so eliminated
shall be referred to as the “Eliminated Amount.”
(ii)     Notwithstanding the provisions of Section 4(d)(i), no such reduction in
Contingent Compensation Payments shall be made if (1) the Eliminated Amount
(computed without regard to this sentence) exceeds (2) 100% of the aggregate
present value (determined in accordance with Treasury Regulation
Section 1.280G-1, Q/A-31 and Q/A-32 or any successor provisions) of the amount
of any additional taxes that would be incurred by Executive if the Eliminated
Payments (determined without regard to this sentence) were paid to him/her
(including, state and federal income taxes on the Eliminated Payments, the
excise tax imposed by Section 4999 of the Code payable with respect to all of
the Contingent Compensation Payments in excess of Executive’s “base amount” (as
defined in Section 280G(b)(3) of the Code), and any withholding taxes). The
override of such reduction in Contingent Compensation Payments pursuant to this
Section 4(d)(ii) shall be referred to as a “Section 4(d)(ii) Override.” For
purpose of this paragraph, if any federal or state income taxes would be
attributable to the receipt of any Eliminated Payment, the amount of such taxes
shall be computed by multiplying the amount of the Eliminated Payment by the
maximum combined federal and state income tax rate provided by law.
(iii)    For purposes of this Section 4(d) the following terms shall have the
following respective meanings:
(1)    “Change in Ownership or Control” shall mean a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company determined in accordance with Section 280G(b)(2) of
the Code.
(2)    “Contingent Compensation Payment” shall mean any payment (or benefit) in
the nature of compensation that is made or made available (under this Agreement
or otherwise) to a “disqualified individual” (as defined in Section 280G(c) of
the Code) and that is contingent (within the meaning of Section 280G(b)(2)(A)(i)
of the Code) on a Change in Ownership or Control of the Company.
(iv)    Any payments or other benefits otherwise due to Executive following a
Change in Ownership or Control that could reasonably be characterized (as
determined by the Company) as Contingent Compensation Payments (the “Potential
Payments”) shall not be made until the dates provided for in this
Section 4(d)(iv). Within 30 days after each date on which Executive first
becomes entitled to receive (whether or not then due) a Contingent Compensation
Payment relating to such Change in Ownership or Control, the Company shall
determine and notify Executive (with reasonable detail regarding the basis for
its determinations) (1) which Potential Payments constitute Contingent
Compensation Payments, (2) the Eliminated Amount and (3) whether the
Section 4(d)(ii) Override is applicable. Within 30 days after delivery of such
notice to Executive, Executive shall deliver a response to the Company (the
“Executive


 

--------------------------------------------------------------------------------

- 10 -




Response”) stating either (A) that s/he agrees with the Company’s determination
pursuant to the preceding sentence or (B) that s/he disagrees with such
determination, in which case s/he shall set forth (x) which Potential Payments
should be characterized as Contingent Compensation Payments, (y) the Eliminated
Amount, and (z) whether the Section 4(d)(ii) Override is applicable. In the
event that Executive fails to deliver an Executive Response on or before the
required date, the Company’s initial determination shall be final. If Executive
states in the Executive Response that s/he agrees with the Company’s
determination, the Company shall make the Potential Payments to Executive within
three business days following delivery to the Company of the Executive Response
(except for any Potential Payments which are not due to be made until after such
date, which Potential Payments shall be made on the date on which they are due).
If Executive states in the Executive Response that s/he disagrees with the
Company’s determination, then, for a period of 60 days following delivery of the
Executive Response, Executive and the Company shall use good faith efforts to
resolve such dispute. If such dispute is not resolved within such 60-day period,
such dispute shall be settled exclusively by arbitration in South Plainfield,
New Jersey, in accordance with the rules of the American Arbitration Association
then in effect. Judgment may be entered on the arbitrator’s award in any court
having jurisdiction. The Company shall, within three business days following
delivery to the Company of the Executive Response, make to Executive those
Potential Payments as to which there is no dispute between the Company and
Executive regarding whether they should be made (except for any such Potential
Payments which are not due to be made until after such date, which Potential
Payments shall be made on the date on which they are due). The balance of the
Potential Payments shall be made within three business days following the
resolution of such dispute.
(v)    The Contingent Compensation Payments to be treated as Eliminated Payments
shall be determined by the Company by determining the “Contingent Compensation
Payment Ratio” (as defined below) for each Contingent Compensation Payment and
then reducing the Contingent Compensation Payments in order beginning with the
Contingent Compensation Payment with the highest Contingent Compensation Payment
Ratio. For Contingent Compensation Payments with the same Contingent
Compensation Payment Ratio, such Contingent Compensation Payment shall be
reduced based on the time of payment of such Contingent Compensation Payments
with amounts having later payment dates being reduced first. For Contingent
Compensation Payments with the same Contingent Compensation Payment Ratio and
the same time of payment, such Contingent Compensation Payments shall be reduced
on a pro rata basis (but not below zero) prior to reducing Contingent
Compensation Payment with a lower Contingent Compensation Payment Ratio. The
term “Contingent Compensation Payment Ratio” shall mean a fraction the numerator
of which is the value of the applicable Contingent Compensation Payment that
must be taken into account by Executive for purposes of Section 4999(a) of the
Code, and the denominator of which is the actual amount to be received by
Executive in respect of the applicable Contingent Compensation Payment. For
example, in the case of an equity grant that is treated as contingent on the
Change in Ownership or Control because the time at which the payment is made or
the payment vests is accelerated, the denominator shall be determined by
reference to the fair market value of the equity at the acceleration date, and


 

--------------------------------------------------------------------------------

- 11 -




not in accordance with the methodology for determining the value of accelerated
payments set forth in Treasury Regulation Section 1.280G-1Q/A-24(b) or (c)).
(vi)    The provisions of this Section 4(d) are intended to apply to any and all
payments or benefits available to Executive under this Agreement or any other
agreement or plan of the Company under which Executive receives Contingent
Compensation Payments.
(vii)    Notwithstanding Sections 4(d)(i)-(vi) hereof, until the closing of the
first underwritten public offering of common stock of the Company, in the event
that it shall be determined that any payment or benefit (including any
accelerated vesting of options or other equity awards) made or provided, or to
be made or provided, by the Company (or any successor thereto or affiliate
thereof) to or for the benefit of Executive, whether pursuant to the terms of
this Agreement, any other agreement, plan, program or arrangement of or with the
Company (or any successor thereto or affiliate thereof) or otherwise, may be
subject to the excise tax imposed by Section 4999 of the Code or any comparable
tax imposed by any replacement or successor provision of United States tax law,
then upon the request of Executive, the Company shall use reasonable efforts to
procure a shareholder vote in satisfaction of the shareholder approval
requirements described in Treas. Reg. Section 1.280G-1, Q&A-7.
5.    Executive Covenants.
(a)    Confidential Information. Executive recognizes and acknowledges the
competitive and proprietary aspects of the business of the Company, and that as
a result of Executive’s employment, Executive recognizes and acknowledges that
s/he has had and will continue to have access to, and has been and will continue
to be involved in the development of, Confidential Information (as defined
below) of the Company. As used herein, “Confidential Information” shall mean and
include trade secrets, knowledge and other confidential information of the
Company, which Executive has acquired, no matter from whom or on what matter
such knowledge or information may have been acquired, heretofore or hereafter,
concerning the content and details of the business of the Company, and which is
not known to the general public, including but not limited to: (a) new products,
product betterments and other inventions, formulas, processes, methods,
materials, material combinations, manner of preparations, technical production
procedures and information, alarm and security codes and procedures, sources of
technology, and sources of supply of raw and finished materials and other
products; (b) financial and accounting records; (c) the identity of employees,
consultants, independent contractors, customers, business development partners,
licensees, suppliers, creditors or other parties with which the Company has
business dealings, the nature of the relationship with such persons, or any
other information relating to such persons or the Company’s dealings with such
persons; and (d) computer software used by the Company or provided to the
customers of the Company unless publicly available.
(i)    For as long as Executive is employed and at all times thereafter,
Executive shall not, directly or indirectly, communicate, disclose or divulge to
any person or entity, or use for Executive’s own benefit or the benefit of any
person (other than the Company), any Confidential Information, except as
permitted in subparagraph (iii)


 

--------------------------------------------------------------------------------

- 12 -




below. Upon termination of Executive’s employment, or at any other time at the
request of the Company, Executive agrees to deliver promptly to the Company all
Confidential Information, including, but not limited to, customer and supplier
lists, files and records, in Executive’s possession or under Executive’s
control. Executive further agrees that s/he will not make or retain any copies
of any of the foregoing and will so represent to the Company upon termination of
Executive’s employment.
(ii)    Executive shall disclose immediately to the Company any trade secrets or
other Confidential Information conceived or developed by Executive at any time
during Executive’s employment. Executive hereby assigns and agrees to assign to
the Company Executive’s entire right, title and interest in and to all
Confidential Information. Such assignment shall include, without limitation, the
rights to obtain patent or copyright protection, thereon in the United States
and foreign countries. Executive agrees to provide all reasonable assistance to
enable the Company to prepare and prosecute any application before any
governmental agency for patent or copyright protection or any similar
application with respect to any Confidential Information. Executive further
agrees to execute all documents and assignments and to make all oaths necessary
to vest ownership of such intellectual property rights in the Company, as the
Company may request. These obligations shall apply whether or not the subject
thereof was conceived or developed at the suggestion of the Company, and whether
or not developed during regular hours of work or while on the premises of the
Company.
(iii)    Executive shall at all times, both during and after termination of this
Agreement by either Executive or the Company, maintain in confidence and shall
not, without prior written consent of the Company, use, except in the course of
performance of Executive’s duties for the Company or as required by legal
process (provided that Executive will promptly notify the Company of such legal
process except with respect to any confidential government investigation),
disclose or give to others any Confidential Information. In the event Executive
is questioned by anyone not employed by the Company or by an employee of or a
consultant to the Company not authorized to receive such information, in regard
to any such information or any other secret or confidential work of the Company,
or concerning any fact or circumstance relating thereto, Executive will promptly
notify the Company.
(b)    Non-Competition and Non-Solicitation. Executive recognizes that the
Company is engaged in a competitive business and that the Company has a
legitimate interest in protecting its trade secrets, confidential business
information, and customer, business development partner, licensee, supplier, and
credit and/or financial relationships. Accordingly, in exchange for valuable
consideration, including without limitation Executive’s access to confidential
business information and continued at-will employment, Executive agrees that,
during the Term hereof and for a period of eighteen (18) months thereafter,
Executive shall not:
(i)    directly or indirectly, whether for himself or for any other person or
entity, and whether as a proprietor, principal, shareholder, partner, agent,
employee, consultant, independent contractor, or in any other capacity
whatsoever, undertake or have any interest in (other than the passive ownership
of publicly registered securities representing an ownership interest of less
than 1%), engage in or assume any role


 

--------------------------------------------------------------------------------

- 13 -




involving directly or indirectly the Company’s Field of Interest (or any portion
thereof) or any other business in which the Company is engaged and for which the
employee has rendered services while employed by the Company, or enter into any
agreement to do any of the foregoing; or
(ii)    initiate contact with (including without limitation phone calls, press
releases and the sending or delivering of announcements), or in any manner
solicit, directly or indirectly, any customers, business development partners,
licensors, licensees, or creditors (including institutional lenders, bonding
companies and trade creditors) of the Company in an attempt to induce or
motivate them either to discontinue or modify their then prevailing or future
relationship with the Company or to transfer any of their business with the
Company to any person or entity other than the Company; or
(iii)    initiate contact with, or in any manner solicit, directly or
indirectly, any supplier of goods, services or materials to the Company in an
attempt to induce or motivate them either to discontinue or modify their then
prevailing or future relationship with the Company or to supply the same or
similar inventory, goods, services or materials (except generally available
inventory, goods, services or materials) to any person or entity other than the
Company; or
(iv)    directly or indirectly recruit, solicit or otherwise induce or influence
any employee or independent contractor of the Company to discontinue or modify
his or her employment or engagement with the Company, or employ or contract with
any such employee or contractor for the provision of services.
(c)    Definition of “Field of Interest”. The term Company’s “Field of Interest”
shall mean the research, development and commercialization of products and
strategies relating to: (i) therapies for genetic disorders or diseases that
include cystic fibrosis, Duchenne muscular dystrophy, other diseases caused in
whole or part by nonsense (or stop) codons, and other genetic diseases as to
which the Company engages in the research, development or commercialization of
drugs; anti-angiogenic therapies that target VEGF protein production for cancer;
and antiviral therapies for the Hepatitis C virus (HCV); and (ii) other
therapeutic targets, mechanisms of action and/or therapies in which the Company
has a research, development or commercialization program.
(d)    Definition of “Customer”. The term “customer” or “customers” shall
include any person or entity (a) that is a current customer of the Company, (b)
that was a customer of the Company at any time during the preceding twenty-four
(24) months or (c) to which the Company made a written presentation for the
solicitation of business at any time during the preceding twenty-four (24)
months.
(e)    Reasonableness of Restrictions. Executive further recognizes and
acknowledges that (i) the types of employment which are prohibited by this
Section 5 are narrow and reasonable in relation to the skills which represent
Executive’s principal salable asset both to the Company and to Executive’s other
prospective employers, and (ii) the broad geographical scope of the provisions
of this Section 5 is reasonable, legitimate and fair to Executive in light of
the global nature of the Company’s business, particularly pharmaceutical
research and development, and in light of the limited restrictions on the type
of employment prohibited herein


 

--------------------------------------------------------------------------------

- 14 -




compared to the types of employment for which Executive is qualified to earn
Executive’s livelihood.
(f)    Remedies. Executive acknowledges that a breach of this Section 5 will
cause great and irreparable injury and damage, which cannot be reasonably or
adequately compensated by money damages. Accordingly, Executive acknowledges
that the remedies of injunction and specific performance shall be available in
the event of such a breach, in addition to money damages, costs and attorneys’
fees, and other legal or equitable remedies, and that the Company shall be
entitled as a matter of course to an injunction pending trial, without the
posting of bond or other security. Any period of restriction set forth in this
Section 5 shall be extended for a period of time equal to the duration of any
breach or violation hereof.
(g)    Notification. Any person employing Executive or evidencing any intention
to employ Executive may be notified as to the existence and provisions of this
Agreement.
(h)    Modification of Covenants; Enforceability. In the event that any
provision of this Section 5 is held to be in any respect an unreasonable
restriction, then the court so holding may modify the terms thereof, including
the period of time during which it operates or the geographic area to which it
applies, or effect any other change to the extent necessary to render this
section enforceable, it being acknowledged by the parties that the
representations and covenants set forth herein are of the essence of this
Agreement.
(i)    Subsidiaries. For purposes of Sections 5 and 6 of this Agreement,
“Company” shall include all direct and indirect subsidiaries of the Company. An
entity shall be deemed to be a subsidiary of the Company if the Company directly
or indirectly owns or controls 50% or more of the equity interest in such
entity.
6.    Ownership of Ideas, Copyrights and Patents.
(a)    Property of the Company. Executive agrees that all ideas, discoveries,
creations, manuscripts and properties, innovations, improvements, know‑how,
inventions, designs, developments, apparatus, techniques, methods, biological
processes, cell lines, laboratory notebooks and formulae, whether patentable,
copyrightable or not, which Executive may conceive, reduce to practice or
develop, alone or in conjunction with another, or others, whether during or out
of regular business hours, and whether at the request or upon the suggestion of
the Company, or otherwise, in the course of performing services for the Company
in any capacity, whether heretofore or hereafter, (collectively, “the
Inventions”) are and shall be the sole and exclusive property of the Company,
and that Executive shall not publish any of the Inventions without the prior
written consent of the Company. Executive hereby assigns to the Company all of
Executive’s right, title and interest in and to all of the foregoing. Executive
further represents and agrees that to the best of Executive’s knowledge and
belief none of the Inventions will violate or infringe upon any right, patent,
copyright, trademark or right of privacy, or constitute libel or slander against
or violate any other rights of any person, firm or corporation and that
Executive will use his/her best efforts to prevent any such violation.
(b)    Cooperation. At any time during or after the Term, Executive agrees that
s/he will fully cooperate with the Company, its attorneys and agents in the
preparation and filing


 

--------------------------------------------------------------------------------

- 15 -




of all papers and other documents as may be required to perfect the Company’s
rights in and to any of such Inventions, including, but not limited to,
executing any lawful document (including, but not limited to, applications,
assignments, oaths, declarations and affidavits) and joining in any proceeding
to obtain letters patent, copyrights, trademarks or other legal rights of the
United States and of any and all other countries on such Inventions, provided
that any patent or other legal right so issued to Executive, personally, shall
be assigned by Executive to the Company without charge by Executive. Executive
further designates the Company as his/her agent for, and grants to the Company a
power of attorney with full power of substitution, which power of attorney shall
be deemed coupled with an interest, for the purpose of effecting the foregoing
assignments from Executive to the Company. Company will bear the reasonable
expenses which it causes to be incurred in Executive’s assisting and cooperating
hereunder. Executive waives all claims to moral rights in any Inventions.
7.    Disclosure to Future Employers. The Company may provide in its discretion,
a copy of the covenants contained in Sections 5 and 6 of this Agreement to any
business or enterprise which Executive may directly, or indirectly, own, manage,
operate, finance, join, control or in which Executive participates in the
ownership, management, operation, financing, or control, or with which Executive
may be connected as an officer, director, employee, partner, principal, agent,
representative, consultant or otherwise.
8.    Records. Upon termination of Executive’s relationship with the Company,
Executive shall deliver to the Company any property of the Company which may be
in Executive’s possession including products, materials, memoranda, notes,
records, reports, or other documents or photocopies of the same.
9.    Insurance. The Company, in its sole discretion, may apply for and procure
in its own name (whether or not for its own benefit) policies of insurance
insuring Executive’s life. Executive agrees to submit to reasonable medical or
other examinations and to execute and deliver any applications or other
instruments in writing that are reasonably necessary to effectuate such
insurance. No adverse employment actions may be based upon the results of any
such exam or the failure by the Company to obtain such insurance.
10.    No Conflicting Agreements. Executive hereby represents and warrants that
Executive has no commitments or obligations inconsistent with this Agreement.
11.    “Market Stand-Off” Agreement. Executive agrees, if requested by the
Company and an underwriter of common stock (or other securities) of the Company,
not to sell or otherwise transfer or dispose of any common stock (or other
securities) of the Company held by Executive during a period not to exceed one
hundred and eighty (180) days following the effective date of the first
underwritten public offering of common stock of the Company, offered on a firm
commitment basis pursuant to a registration statement filed with the Securities
and Exchange Commission (or any successor agency of the Federal government
administrating the Securities Act of 1933, as amend, and the Securities Exchange
Act of 1934, as amended) under the Securities Act of 1933, as amended, on Form
S-1 or its then equivalent, and to enter into an agreement to such effect. The
Company may impose stop-transfer instructions with respect to the shares (or
securities) subject to the foregoing restriction until the end of said period.


 

--------------------------------------------------------------------------------

- 16 -




12.    General.
(a)    Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be addressed to the receiving party’s
address as follows:
If to the Company:    PTC Therapeutics Inc.
                        100 Corporate Court
                        South Plainfield, NJ 07080
                        USA
                        Attention: Legal Department
                        Telephone: (908) 222-7000
                        
With an email copy to: legal@ptcbio.com


If to Executive:     Christine Utter
3 Pembroke Court
Marlboro, NJ 07746


or to such other address as a party may designate by notice hereunder, and shall
be either (i) delivered by hand, (ii) sent by overnight courier, or (iii) sent
by registered or certified mail, return receipt requested, postage prepaid. All
notices, requests, consents and other communications hereunder shall be deemed
to have been given either (i) if by hand, at the time of the delivery thereof to
the receiving party at the address of such party set forth above, (ii) if sent
by overnight courier, on the next business day following the day such notice is
delivered to the courier service, or (iii) if sent by registered or certified
mail, on the fifth (5th) business day following the day such mailing is made.


(b)    Entire Agreement. This Agreement embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof, except with respect to the equity and
fringe benefit arrangements referred to in Subsections 3(c) and (e) above. No
statement, representation, warranty, covenant or agreement of any kind not
expressly set forth in this Agreement shall affect, or be used to interpret,
change or restrict, the express terms and provisions of this Agreement.
(c)    Modifications and Amendments. The terms and provisions of this Agreement
may be modified or amended only by written agreement executed by the parties
hereto.
(d)    Waivers and Consents. The terms and provisions of this Agreement may be
waived, or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions. No
such waiver or consent shall be deemed to be or shall constitute a waiver or
consent with respect to any other terms or provisions of this Agreement, whether
or not similar. Each such waiver or consent shall be effective only in the
specific instance and for the purpose for which it was given, and shall not
constitute a continuing waiver or consent.


 

--------------------------------------------------------------------------------

- 17 -




(e)    Assignment. The Company shall assign its rights and obligations hereunder
to any person or entity that succeeds to all or substantially all of the
Company’s business or that aspect of the Company’s business in which Executive
is principally involved. Executive may not assign Executive’s rights and
obligations under this Agreement without the prior written consent of the
Company.
(f)    Benefit. All statements, representations, warranties, covenants and
agreements in this Agreement shall be binding on the parties hereto and shall
inure to the benefit of the respective successors and permitted assigns of each
party hereto. Nothing in this Agreement shall be construed to create any rights
or obligations except among the parties hereto, and no person or entity shall be
regarded as a third‑party beneficiary of this Agreement.
(g)    Governing Law. This Agreement and the rights and obligations of the
parties hereunder shall be construed in accordance with and governed by the law
of The State of New Jersey, without giving effect to the conflict of law
principles thereof.
(h)    Jurisdiction and Service of Process. Any legal action or proceeding with
respect to this Agreement shall be brought in the courts of The State of New
Jersey or of the United States of America for the District of New Jersey. By
execution and delivery of this Agreement, each of the parties hereto accepts for
itself and in respect of its property, generally and unconditionally, the
jurisdiction of the aforesaid courts. Each of the parties hereto irrevocably
consents to the service of process of any of the aforementioned courts in any
such action or proceeding by the mailing of copies thereof by certified mail,
postage prepaid, to the party at its address set forth in Section 12(a) hereof.
(i)    Severability. The parties intend this Agreement to be enforced as
written. However, (i) if any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a duly authorized court having
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law; and (ii) if any provision, or part thereof, is
held to be unenforceable because of the duration of such provision or the
geographic area covered thereby or otherwise, the Company and Executive agrees
that the court making such determination shall have the power to reduce the
duration and/or geographic area of such provision, and/or to delete specific
words and phrases (“blue-penciling”), and in its reduced or blue-penciled form
such provision shall then be enforceable and shall be enforced.
(j)    Headings and Captions; Interpretation. The headings and captions of the
various subdivisions of this Agreement are for convenience of reference only and
shall in no way modify, or affect the meaning or construction of any of the
terms or provisions hereof. The provisions of the following Sections of this
Agreement are in addition to, and do not limit, each other: Sections 6 and 5(a);
Sections 7 and 5(g); Sections 12(k) and 12(f); and Sections 12(l) and 12(d).
(k)    Injunctive Relief. Executive hereby expressly acknowledges that any
breach or threatened breach of any of the terms and/or conditions set forth in
Section 5 or 6 of this Agreement will result in substantial, continuing and
irreparable injury to the Company.


 

--------------------------------------------------------------------------------

- 18 -




Therefore, Executive hereby agrees that, in addition to any other remedy that
may be available to the Company, the Company shall be entitled to injunctive or
other equitable relief by a court of appropriate jurisdiction.
(l)    No Waiver of Rights, Powers and Remedies. No failure or delay by a party
hereto in exercising any right, power or remedy under this Agreement, and no
course of dealing between the parties hereto, shall operate as a waiver of any
such right, power or remedy of the party. No single or partial exercise of any
right, power or remedy under this Agreement by a party hereto, nor any
abandonment or discontinuance of steps to enforce any such right, power or
remedy, shall preclude such party from any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder. The election of any
remedy by a party hereto shall not constitute a waiver of the right of such
party to pursue other available remedies. No notice to or demand on a party not
expressly required under this Agreement shall entitle the party receiving such
notice or demand to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the party giving such
notice or demand to any other or further action in any circumstances without
such notice or demand.
(m)    Counterparts. This Agreement may be executed in one or more counterparts,
and by different parties hereto on separate counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.
(n)    Survival. The provisions of Sections 4, 5, 6, 7, 8, 11 and 12 shall
survive the termination of this Agreement and Executive’s employment hereunder
in accordance with their terms.
(o)    WAIVER OF TRIAL BY JURY. THE PARTIES IRREVOCABLY WAIVE THEIR RESPECTIVE
RIGHT TO A TRIAL BY JURY REGARDING ANY DISPUTE, CLAIM OR CAUSE OF ACTION ARISING
OUT OF, CONCERNING, OR RELATED TO EXECUTIVE’S EMPLOYMENT WITH THE COMPANY OR
THIS AGREEMENT.
(p)    Knowing and Voluntary Nature of Agreement. Executive acknowledges and
agrees that Executive is executing this Agreement knowingly and voluntarily and
without any duress or undue influence by PTC or anyone else. Executive further
acknowledges and agrees that Executive has carefully read this Agreement and
fully understands it, including that Executive is waiving the right to a jury
trial. Executive further agrees that Executive has been provided an opportunity
to seek the advice of an attorney of Executive’s choice before signing this
Agreement.
IN WITNESS THEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
PTC Therapeutics, Inc.
/s/ Mark Boulding    
Name: Mark Boulding
Title:     Executive Vice President & Chief Legal Officer




 

--------------------------------------------------------------------------------

- 19 -








Agreed and Accepted




/s/ Christine Utter    
Name: Christine Utter


 

--------------------------------------------------------------------------------






EXHIBIT A
Sample Separation and Release Agreement


[Insert Date]
[Insert Employee Name]
[Insert Employee Address]


Dear [Insert Employee Name]:
In connection with the termination of your employment with PTC Therapeutics,
Inc. (the “Company”) on [Termination Date], you are eligible to receive the
Severance Compensation as described in Section 4 of the Employment Agreement
executed between you and the Company on [Insert Date] (the “Employment
Agreement”) if you sign and return this letter agreement to me by [Return Date –
e.g., 21 days from date of receipt of this letter agreement] and it becomes
binding between you and the Company. By signing and returning this letter
agreement [and not revoking your acceptance], you will be agreeing to the terms
and conditions set forth in the numbered paragraphs below, including the release
of claims set forth in paragraph 3. Therefore, you are advised to consult with
an attorney before signing this letter agreement and you may take up to
[twenty-one (21) days] to do so. [If you sign this letter agreement, you may
change your mind and revoke your agreement during the seven (7) day period after
you have signed it by notifying me in writing. If you do not so revoke, this
letter agreement will become a binding agreement between you and the Company
upon the expiration of the seven (7) day period.]
If you choose not to sign and return this letter agreement by [Return Date-Same
as Above][, or if you timely revoke your acceptance in writing], you shall not
receive any Severance Compensation from the Company. You will, however, receive
payment for your final wages and any unused vacation time accrued through the
Termination Date, as defined below, on the Company’s regular payroll date
immediately following the Termination Date. Also, regardless of signing this
letter agreement, you may elect to continue receiving group medical insurance
pursuant to the federal “COBRA” law, 29 U.S.C. § 1161 et seq. If you so elect,
you shall pay all premium costs on a monthly basis for as long as, and to the
extent that, you remain eligible for COBRA continuation. You should consult the
COBRA materials to be provided by the Company for details regarding these
benefits. All other benefits will cease upon your Termination Date in accordance
with the plan documents.
The following numbered paragraphs set forth the terms and conditions that will
apply if you timely sign and return this letter agreement and do not revoke it
in writing within the seven (7) day period.
1.
Termination Date – Your effective date of termination from the Company
is [Insert Date] (the “Termination Date”).

2.
Release – In consideration of the payment of the Severance Compensation, which
you acknowledge you would not otherwise be entitled to receive, you hereby
fully, forever,



1



--------------------------------------------------------------------------------

- 2 -




irrevocably and unconditionally release, remise and discharge the Company, its
affiliates, subsidiaries, parent companies, predecessors, and successors, and
all of their respective past and present officers, directors, stockholders,
partners, members, employees, agents, representatives, plan administrators,
attorneys, insurers and fiduciaries (each in their individual and corporate
capacities) (collectively, the “Released Parties”) from any and all claims,
charges, complaints, demands, actions, causes of action, suits, rights, debts,
sums of money, costs, accounts, reckonings, covenants, contracts, agreements,
promises, doings, omissions, damages, executions, obligations, liabilities, and
expenses (including attorneys’ fees and costs), of every kind and nature that
you ever had or now have against any or all of the Released Parties, including,
but not limited to, any and all claims arising out of or relating to your
employment with and/or separation from the Company, including, but not limited
to, all claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
2000e et seq., the Americans With Disabilities Act of 1990, 42 U.S.C. § 12101 et
seq., the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq., the
Genetic Information Nondiscrimination Act of 2008, 42 U.S.C. § 2000ff et seq.,
the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., the Worker
Adjustment and Retraining Notification Act (“WARN”), 29 U.S.C. § 2101 et seq.,
the Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq., Executive Order 11246,
Executive Order 11141, the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.,
and the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §
1001 et seq., all as amended; all claims arising out of the New Jersey Law
Against Discrimination, N.J. Stat. Ann. § 10:5-1 et seq., the New Jersey Family
Leave Act, N.J. Stat. Ann. § 34:11B-1 et seq., the New Jersey Conscientious
Employee Protection Act, N.J. Stat. Ann.  § 34:19-1 et seq., and the N.J. Stat.
Ann. § 34:11-56.1 et seq. (New Jersey equal pay law), all as amended; all common
law claims including, but not limited to, actions in defamation, intentional
infliction of emotional distress, misrepresentation, fraud, wrongful discharge,
and breach of contract, including without limitation, all claims arising from
the Employment Agreement; all state and federal whistleblower claims to the
maximum extent permitted by law; all claims to any non-vested ownership interest
in the Company, contractual or otherwise; and any claim or damage arising out of
your employment with and/or separation from the Company (including a claim for
retaliation) under any common law theory or any federal, state or local statute
or ordinance not expressly referenced above; provided, however, that nothing in
this letter agreement shall (i) prevent you from filing a charge with,
cooperating with, or participating in any proceeding before the Equal Employment
Opportunity Commission or a state fair employment practices agency (except that
you acknowledge that you may not recover any monetary benefits in connection
with any such claim, charge or proceeding) or (ii) deprive you of any rights you
may have to be indemnified by the Company as provided in any agreement between
the Company and you or pursuant to the Company’s Certificate of Incorporation or
by-laws.
3.
Non-Disclosure, Non-Competition and Non-Solicitation – You acknowledge and
reaffirm your obligation to keep confidential and not disclose all non-public
information concerning the Company and its clients that you acquired during the
course of your employment with the Company, as stated more fully in Section 5 of
the Employment Agreement, which remains in full force and effect.



 

--------------------------------------------------------------------------------

- 3 -




4.
Return of Company Property – You confirm that you have returned to the Company
all keys, files, records (and copies thereof), equipment (including, but not
limited to, computer hardware, software and printers, wireless handheld devices,
cellular phones, smartphones, tablets, etc.), Company identification, and any
other Company-owned property in your possession or control and have left intact
all electronic Company documents, including but not limited to those which you
developed or helped to develop during your employment. You further confirm that
you have cancelled all accounts for your benefit, if any, in the Company's name,
including but not limited to, credit cards, telephone charge cards, cellular
phone and/or wireless data accounts and computer accounts.

5.
Business Expenses and Final Compensation – You acknowledge that you have been
reimbursed by the Company for all business expenses incurred in conjunction with
the performance of your employment and that no other reimbursements are owed to
you. You further acknowledge that you have received payment in full for all
services rendered in conjunction with your employment by the Company, including
payment for all wages, bonuses and accrued, unused vacation time, and that no
other compensation is owed to you except as provided herein.

6.
Non-Disparagement – To the extent permitted by law, you understand and agree
that as a condition for payment to you of the Severance Compensation herein
described, for a period of five years following the date hereof you shall not
make any false, disparaging or derogatory statements to any person or entity,
including any media outlet, regarding the Company or any of its directors,
officers, employees, agents or representatives or about the Company’s business
affairs and financial condition. Further, for a period of five years following
the date hereof, neither the Company, nor any of its executive officers or
members of its Board will directly or indirectly make, or cause to be made, any
false statement, observation or opinion, disparaging your reputation.

7.
Continued Assistance - You agree that after the Termination Date you will
provide all reasonable cooperation to the Company, including but not limited to,
assisting the Company transition your job duties, assisting the Company in
defending against and/or prosecuting any litigation or threatened litigation,
and performing any other tasks as reasonably requested by the Company.

8.
Cooperation – To the extent permitted by law, you agree to cooperate fully with
the Company in the defense or prosecution of any claims or actions which already
have been brought, are currently pending, or which may be brought in the future
against or on behalf of the Company, whether before a state or federal court,
any state or federal government agency, or a mediator or arbitrator. Your full
cooperation in connection with such claims or actions shall include, but not be
limited to, being available to meet with counsel to prepare its claims or
defenses, to prepare for trial or discovery or an administrative hearing or a
mediation or arbitration and to act as a witness when requested by the Company
at reasonable times designated by the Company. You agree that you will notify
the Company promptly in the event that you are served with a subpoena or in the
event that you are asked to provide a third party with information concerning
any actual or potential complaint or claim against the Company.



 

--------------------------------------------------------------------------------

- 4 -




9.
Amendment and Waiver – This letter agreement shall be binding upon the parties
and may not be modified in any manner, except by an instrument in writing of
concurrent or subsequent date signed by duly authorized representatives of the
parties hereto. This letter agreement is binding upon and shall inure to the
benefit of the parties and their respective agents, assigns, heirs, executors,
successors and administrators. No delay or omission by the Company in exercising
any right under this letter agreement shall operate as a waiver of that or any
other right. A waiver or consent given by the Company on any one occasion shall
be effective only in that instance and shall not be construed as a bar to or
waiver of any right on any other occasion.

10.
Validity – Should any provision of this letter agreement be declared or be
determined by any court of competent jurisdiction to be illegal or invalid, the
validity of the remaining parts, terms or provisions shall not be affected
thereby and said illegal or invalid part, term or provision shall be deemed not
to be a part of this letter agreement.

11.
Confidentiality – To the extent permitted by law, you understand and agree that
as a condition for payment to you of the Severance Compensation herein
described, the terms and contents of this letter agreement, and the contents of
the negotiations and discussions resulting in this letter agreement, shall be
maintained as confidential by you and your agents and representatives and shall
not be disclosed except to the extent required by federal or state law or as
otherwise agreed to in writing by the Company.

12.
Nature of Agreement – You understand and agree that this letter agreement is a
severance agreement and does not constitute an admission of liability or
wrongdoing on the part of the Company.

13.
Acknowledgments – You acknowledge that you have been given at least [twenty-one
(21) days] to consider this letter agreement, and that the Company advised you
to consult with an attorney of your own choosing prior to signing this letter
agreement. [You understand that you may revoke this letter agreement for a
period of seven (7) days after you sign this letter agreement by notifying me in
writing, and the letter agreement shall not be effective or enforceable until
the expiration of this seven (7) day revocation period.] You understand and
agree that by entering into this agreement, you are waiving any and all rights
or claims you might have under the Age Discrimination in Employment Act, as
amended by the Older Workers Benefits Protection Act, and that you have received
consideration beyond that to which you were previously entitled.

14.
Voluntary Assent – You affirm that no other promises or agreements of any kind
have been made to or with you by any person or entity whatsoever to cause you to
sign this letter agreement, and that you fully understand the meaning and intent
of this letter agreement. You state and represent that you have had an
opportunity to fully discuss and review the terms of this letter agreement with
an attorney. You further state and represent that you have carefully read this
letter agreement, understand the contents herein, freely and voluntarily assent
to all of the terms and conditions hereof and sign your name of your own free
act.



 

--------------------------------------------------------------------------------

- 5 -




15.
Applicable Law – This letter agreement shall be interpreted and construed by the
laws of the State of New Jersey, without regard to conflict of laws provisions.
You hereby irrevocably submit to and acknowledge and recognize the jurisdiction
of the courts of the State of New Jersey, or if appropriate, a federal court
located in the State of New Jersey (which courts, for purposes of this letter
agreement, are the only courts of competent jurisdiction), over any suit, action
or other proceeding arising out of, under or in connection with this letter
agreement or the subject matter hereof.

16.
Entire Agreement – This letter agreement contains and constitutes the entire
understanding and agreement between the parties hereto with respect to your
Severance Compensation and the settlement of claims against the Company and
cancels all previous oral and written negotiations, agreements and commitments
in connection therewith. Nothing in this paragraph, however, shall modify,
cancel or supersede your obligations set forth in paragraph 3 herein.

17.
Tax Acknowledgement – In connection with the payments and consideration provided
to you pursuant to this letter agreement, the Company shall withhold and remit
to the tax authorities the amounts required under applicable law, and you shall
be responsible for all applicable taxes with respect to such payments and
consideration under applicable law. You acknowledge that you are not relying
upon the advice or representation of the Company with respect to the tax
treatment of any of the Severance Compensation set forth in Section 4 of the
Employment Agreement.

If you have any questions about the matters covered in this letter agreement,
please call me at [Insert Phone Number].
Very truly yours,
By:     __________________________________
[Name]
[Title]
I hereby agree to the terms and conditions set forth above. I have been given at
least [twenty-one (21) days] to consider this letter agreement and I have chosen
to execute this on the date below. I intend that this letter agreement will
become a binding agreement between me and the Company [if I do not revoke my
acceptance in seven (7) days].
_____________________________ 
[Insert Employee Name]
_________________________
Date

To be returned to me by [Return Date – e.g., 21 days from date of receipt of
this letter].




 

--------------------------------------------------------------------------------






AMENDMENT TO EMPLOYMENT AGREEMENT
This Amendment (the “Amendment”) is made by and between Christine Utter
(“Executive”) and PTC Therapeutics, Inc. (the “Company”) (collectively, “the
Parties”).
WHEREAS, Executive is employed by PTC pursuant to an Employment Agreement
between Executive and PTC dated August 16, 2014 (the “Employment Agreement”);
and
WHEREAS, on January 1, 2017 (the “Amendment Effective Date”), in connection with
Executive’s promotion, the Company is authorized to enter in to an amendment to
Executive’s Employment Agreement to reflect the title of Senior Vice President,
with conforming changes to the Employment Agreement with respect to title,
severance compensation, and annual bonus target;
NOW, THEREFORE, for good and valuable consideration, the sufficiency of which is
acknowledged hereby, and in consideration of the mutual covenants and
undertakings set forth herein, the Parties agree that the following sections of
the Employment Agreement are amended and restated as follows as of the Amendment
Effective Date:
Section 1(a), Capacity: “Executive shall serve the Company as Senior Vice
President, Finance reporting to Shane Kovacs or such other senior executive as
the Company shall specify. Executive shall have the responsibilities, duties and
authority commensurate with the position of Senior Vice President, Finance. In
addition to Executive’s primary duties, Executive shall perform such other
services for the Company that are consistent with his position as Senior Vice
President, Finance as may be reasonably assigned to Executive from time to time
by the individual to whom he reports or the Board of Directors of the Company
(the “Board”) or their respective designees. The principal location at which
Executive shall perform such services shall be the Company’s corporate
headquarters currently located at 100 Corporate Court, Middlesex Business
Center, South Plainfield, NJ 07080, subject to relocation and Section 2(c)(i) of
this Agreement.”
Section 2(c), Definition of “Good Reason”, clause (ii): “A material adverse
change by the Company in Executive’s duties, authority or responsibilities as
Senior Vice President, Finance of the Company which causes Executive’s position
with the Company to become of materially less responsibility or authority than
Executive’s position immediately following the Effective Date. For purposes of
this definition of “Good Reason,” a “material adverse change” following a
Corporate Change shall not include any diminution in authority, duties or
responsibilities that is solely attributable to the change in the Company’s
ownership structure but does not otherwise change Executive’s authority, duties
or responsibilities (except in a positive manner) otherwise with respect to the
Company’s business.”
Section 3(b), Bonus: In addition to the Base Salary, the Company may pay
Executive an annual bonus (the “Bonus”) as determined by the Board, solely in
its discretion (it being understood that Executive’s target annual bonus shall
be at 40% of Base Salary, but may be higher or lower in any year in the Board’s
discretion). The Board’s decision to issue a Bonus to Executive in any
particular year shall have no effect on the absolute discretion of the Board to
grant or not to grant a Bonus in subsequent years. Any Bonus for a particular
year shall be paid or provided to Executive in a lump sum no later than March
15th of the calendar year following the calendar year in which the Bonus was
earned.”


1



--------------------------------------------------------------------------------

Amendment to Employment Agreement for SVP Promotion




Section 4, Severance Compensation, subsection (b): “In the event that
Executive’s employment hereunder is terminated (i) by Executive for a Good
Reason or (ii) by the Company without Cause, the Company shall pay to Executive
the Accrued Obligations. In addition, the Company shall pay to Executive the
severance benefits set forth below for twelve (12) months following Executive’s
termination of employment (the “Severance Period”). The receipt of any severance
benefits provided in this Section shall be dependent upon Executive’s execution
and nonrevocation of a standard separation agreement and general release of
claims, substantially in the form attached hereto as Exhibit A (the “Release”).
The Company will also consider in good faith (but without any binding
commitment) requests from Executive that the Company include in the Release a
release of Executive by the Company from matters specifically disclosed to the
Company by Executive in writing in advance of execution of the Release and not
involving any illegality, fraud, concealment, criminal acts or acts outside the
scope of Executive's employment. The distribution of severance benefits in this
Section 4 is subject to section (iii) of this Section 4(b).
(i) If Executive’s employment is terminated (A) by Executive for a Good Reason
or (B) by the Company without Cause, in either case before or after the
Protected Period, the Company shall pay Executive his Base Salary, less any
amounts required to be withheld under applicable law, for the Severance Period
in substantially equal installments in accordance with the Company’s payroll
practices as in effect from time to time, commencing 30 days following the
effective date of such termination. If Executive’s employment is terminated (A)
by Executive for a Good Reason or (B) by the Company without Cause, in either
case during the Protected Period, the Company shall pay Executive his Base
Salary for the Severance Period, which total amount shall be payable in a lump
sum commencing no later than sixty (60) days following Executive’s termination
of employment. In each case, payments shall commence or be paid provided that
the Release has been executed and any applicable revocation period has expired
as of the 60th day following Executive’s termination.
(ii) Only if Executive’s employment is terminated (A) by Executive for a Good
Reason or (B) by the Company without Cause, in either case during the Protected
Period, the Company shall pay Executive his target annual bonus, described in
section 3(b) hereof, for the year in which the termination of employment occurs,
which total amount shall be payable in a lump sum commencing no later than sixty
(60) days following Executive’s termination of employment, provided that the
Release has been executed and any applicable revocation period has expired as of
such date.
(iii) The Company shall continue to provide Executive and his then-enrolled
eligible dependents with group health insurance and shall continue to pay the
amount of the premium as in effect on the date of such termination for the
Severance Period commencing on the effective date of such termination, subject
to applicable law and the terms of the respective policies; provided that the
Company’s obligation to provide the benefits contemplated herein shall terminate
upon Executive’s becoming eligible for coverage under the medical benefits
program of a subsequent employer. The foregoing shall not be construed to extend
any period of continuation coverage (e.g., COBRA) required by Federal law.”;
With the following subsections of subsection (4)(b) to be renumbered and
referenced consistent with the insertion of the new subsection (4)(b)(ii) set
forth above and the renumbering of the prior subsection 4(b)(ii) as subsection
4(b)(iii).


2

--------------------------------------------------------------------------------

Amendment to Employment Agreement for SVP Promotion




No Other Changes. Except as explicitly provided above, the Parties agree that
there are no other changes or amendments to the Employment Agreement and that
the Employment Agreement, as amended by this Amendment, remains in full force
and effect.




AGREED AND ACCEPTED


PTC Therapeutics, Inc.




By: _/s/ Mark E. Boulding_______


Name: Mark E. Boulding


Title: EVP, Chief Legal Officer
Date: January 17, 2017




AGREED AND ACCEPTED:


Christine Utter




By: _/s/ Christine Utter_________


Date: __January 30, 2017_______







3

--------------------------------------------------------------------------------





ptclogoimagea01.jpg [ptclogoimagea01.jpg]
June 1, 2017


Christine Utter
3 Pembroke Court
Marlboro, NJ 07746


Dear Christine,


Congratulations on your offer of promotion to Principal Financial Officer of PTC
Therapeutics, Inc. Your success with PTC has been impressive and we look forward
to your continued contributions to PTC’s success. The effective date of your
appointment is the date of your signature below. In this new role you will
report to CEO and Founder, Stu Peltz.


Outlined below are details of your compensation following the promotion, subject
to your acceptance of this offer:


•
Your annual base salary will be increased to $330,000 annually, subject to
deductions for taxes and other withholdings as required by law. This represents
an increase of 10% over your current base salary.



•
Your bonus target will continue to be 40.00% of your annual salaried earnings
paid in accordance with the terms of conditions of PTC’s annual incentive
compensation plan.



•
You will receive a one-time grant of 25,000 stock options to purchase shares of
common stock of PTC, following a 2 year vesting scheme (50% vesting after one
year, and in equal amounts each quarter thereafter).



•
You are eligible to receive a one-time appointment bonus of $25,000, payable
with acceptance of this letter. Payment will be made as soon as practical taking
into account the announcement of the appointment and payroll cycle.



On behalf of PTC, let me again congratulate you on your offer of promotion. We
look forward to this next step in your career. Please feel free to contact me if
you have any questions concerning your offer of promotion and appointment.
Sincerely,                            Accepted by:




/s/ Stuart Peltz                            /s/ Christine Utter_ Date: 6/2/17_
Stuart Peltz, CEO                        Christine Utter


cc: Martin Rexroad, SVP, Human Resources




